UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7399



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CYNTHIA POWELL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-93-150-R, CA-97-630-R)


Submitted:   March 31, 1998                 Decided:   April 9, 1998


Before ERVIN, HAMILTON, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cynthia Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Cynthia Powell seeks to appeal the district court's

order denying her motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. United States v. Powell, Nos. CR-93-150-R,
CA-97-630-R (W.D. Va. Sept. 17, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2